Exhibit 10.24

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

Indemnification Agreement (this “Agreement”), dated as of                     ,
2005 between First Data Corporation, a Delaware corporation (the “Company”), and
             (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors of publicly-held corporations unless they are provided with adequate
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.

 

WHEREAS, directors are increasingly being subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation itself.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Nevertheless, the Board recognizes the limitations on the
protection provided by liability insurance and the uncertainties as to the scope
and level of such coverage that may be available in the future.

 

WHEREAS, the Company’s directors have certain existing indemnification
arrangements pursuant to the Company’s certificate of incorporation and bylaws
and may be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (“DGCL”). Nevertheless, the Board recognizes the
limitations on the protection provided by such indemnification and the
uncertainties as to its availability in any particular situation.

 

WHEREAS, the Board believes that in light of the limitations and uncertainties
about the protection provided by the Company’s liability insurance and existing
indemnification arrangements and the impact these uncertainties may have on the
Company’s ability to attract and retain qualified individuals to serve as
directors, the Company should act to assure such persons that there will be
increased certainty of such protection in the future.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected.

 

WHEREAS, Indemnitee is concerned that the protection provided under the
Company’s liability insurance and existing indemnification arrangements may not
be adequate and may not be willing to serve as a director of the Company without
greater certainty concerning such protection, and the Company desires Indemnitee
to serve in such capacity and is willing to provide such greater certainty.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

(a) As used in this Agreement:

 

“Change in Control” shall be deemed to have occurred in any one of the following
circumstances occurring after the date hereof: (i) there shall have occurred an
event required to be reported with respect to the Company in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) under the Exchange Act, regardless of



--------------------------------------------------------------------------------

whether the Company is then subject to such reporting requirement; (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall have become, without prior approval of the Company’s Board,
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 15% or more of
the combined voting power of the Company’s then outstanding voting securities
(provided that as used in this clause (ii), the term “person” shall exclude a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company); (iii) there occurs a merger or consolidation of the Company with
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 51% of the combined voting power of the voting securities of the
surviving or resulting entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving or resulting entity;
(iv) all or substantially all the assets of the Company are sold or otherwise
disposed of in a transaction or series of related transactions; (v) the approval
by the stockholders of the Company of a complete liquidation of the Company or
the sale or other disposition of all or substantially all of the assets of the
Company; or (vi) the individuals who on the date hereof constitute the Board
(including, for this purpose, any new director whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who were directors on the date
hereof or whose election or nomination was so approved) cease for any reason to
constitute at least a majority of the members of the Board.

 

“Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.

 

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.

 

“Enterprise” means any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other person or enterprise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means all costs and expenses (including, without limitation, fees and
expenses of counsel, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage and delivery service fees) incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding. Expenses shall include expenses incurred in connection with any
appeal resulting from any Proceeding including, without limitation, the premium,
security for and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (provided that acting as an Independent Counsel under this Agreement or in
a similar capacity with respect to any other indemnification arrangements
between the Company and its present or former directors shall not be deemed a
representation of the Company or Indemnitee) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification or advancement of expenses
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding; provided that Liabilities
shall not include any Expenses.

 

“person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

 

“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism or an inquiry, investigation or administrative hearing),
whether civil, criminal, administrative or investigative in nature (including
any appeal therefrom) and whether instituted by or on behalf of the



--------------------------------------------------------------------------------

Company or any other party, in any such case, in which Indemnitee was, is or may
be involved as a party or otherwise by reason of any Corporate Status of
Indemnitee or by reason of any action taken (or failure to act) by him or on his
part while serving in any Corporate Status (in each case, whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification or advancement of expenses can be provided under this
Agreement), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding; provided that Proceeding shall not include an action, suit or other
proceeding contemplated by Section 8.06(b).

 

(b) For the purposes of this Agreement:

 

References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another Enterprise,
then Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

References to “director, officer, employee or agent” shall include a trustee,
general partner, managing member, fiduciary or board of directors’ committee
member.

 

References to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company or any other Enterprise
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company”.

 

ARTICLE 2

SERVICES BY INDEMNITEE

 

Section 2.01. Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director of the Company, for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his resignation or is
removed.

 

ARTICLE 3

INDEMNIFICATION

 

Section 3.01. General. (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold him harmless, to the fullest extent permitted by applicable
law, from and against any and all Expenses and Liabilities actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with a
Proceeding. The phrase “to the fullest extent permitted by applicable law” shall
include:

 

(i) to the fullest extent permitted by the DGCL as in effect on the date of this
Agreement, and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

(b) To the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in the defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in any Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter and any claim, issue or matter related to each
such successfully resolved claim, issue or matter. For purposes of this
Section 3.01(b) and without limitation, the termination of any Proceeding or any
claim, issue or matter in a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such Proceeding, claim, issue or
matter.



--------------------------------------------------------------------------------

(c) To the extent that Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

 

Section 3.02. Exclusions. Notwithstanding any provision of this Agreement to the
contrary (including Section 3.01 and Section 4.01), the Company shall not be
obligated under this Agreement to indemnify (or advance expenses) in connection
with:

 

(a) any claim made against Indemnitee (i) for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company pursuant to Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law or (ii) for reimbursement to the Company of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company in
each case as required under the Exchange Act;

 

(b) except for an action, suit or other proceeding contemplated by
Section 8.06(b), any action, suit or other proceeding (or part thereof)
initiated by Indemnitee (including any such action, suit or other proceeding (or
part thereof) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees), unless (i) the Board
authorized the action, suit or other proceeding (or part thereof) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

 

(c) any claim, issue or matter in a Proceeding by or in the right of the Company
to procure a judgment in its favor as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent the Delaware
Chancery Court or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Chancery Court or such other
court shall deem proper.

 

ARTICLE 4

ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS

 

Section 4.01. Advances. The Company shall advance any Expenses incurred by
Indemnitee or on his behalf in connection with a Proceeding within 20 days after
receipt by the Company of a written request for advancement of expenses, which
request may be delivered to the Company at such time and from time to time as
Indemnitee deems appropriate in his sole discretion (whether prior to or after
final disposition of any such Proceeding). Advances shall be made without regard
to Indemnitee’s ability to repay such amounts and without regard to Indemnitee’s
ultimate entitlement to indemnification under this Agreement or otherwise. Any
such advances shall be made on an unsecured basis and be interest free.

 

Section 4.02. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all amounts advanced by the Company
pursuant to Section 4.01 if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. Notwithstanding the
foregoing, if Indemnitee seeks a judicial adjudication or an arbitration
pursuant to Section 6.01(a), Indemnitee shall not be required to reimburse the
Company pursuant to this Section 4.02 until a final determination (as to which
all rights of appeal have been exhausted or lapsed) has been made.

 

Section 4.03. Defense Of Claims. The Company will be entitled to participate in
any Proceeding at its own expense. The Company shall not settle any Proceeding
(in whole or in part) which would impose any Expense, Liability or limitation on
Indemnitee without Indemnitee’s prior written consent, such consent not to be
unreasonably withheld. Indemnitee shall not settle any Proceeding (in whole or
in part) which would impose any Expense, Liability or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.



--------------------------------------------------------------------------------

ARTICLE 5

PROCEDURES FOR NOTIFICATION OF AND DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION

 

Section 5.01. Request For Indemnification. (a) Indemnitee shall notify the
Company in writing as soon as reasonably practicable (i) after being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or (ii) if the Company has not been
previously notified, after receipt of written notice of any other matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses under Section 3.01 and Section 4.01. The omission by Indemnitee to so
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee (i) under this Agreement except and only to the extent the
Company can establish that such omission to notify resulted in actual material
prejudice to the Company or (ii) otherwise than under this Agreement.

 

(b) Indemnitee may thereafter deliver to the Company a written request for
indemnification pursuant to this Agreement at such time and from time to time as
Indemnitee deems appropriate in his sole discretion, which request shall also be
deemed a request for advancement of expenses under Section 4.01.

 

Section 5.02. Determination of Entitlement. (a) Except as otherwise provided
pursuant to Section 3.01(b) and Section 3.01(c), upon the final disposition of
the matter that is the subject of the request for indemnification delivered
pursuant to Section 5.01(b), a determination shall be made with respect to
Indemnitee’s entitlement thereto in the specific case. If a Change in Control
shall not have occurred, such determination shall be made (i) by a majority vote
of the Disinterested Directors or of a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors (in either case,
even though less than a quorum of the Board) or (ii) if there are no
Disinterested Director or the Disinterested Directors so direct, by Independent
Counsel. If a Change in Control shall have occurred, such determination shall be
made by Independent Counsel. Any determination made by Independent Counsel
pursuant to this Section 5.02(a) shall be in the form of a written opinion to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee shall
reasonably cooperate with the person or persons making such determination
including providing to such person or persons upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including fees and
expenses of counsel) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b) If the determination is to be made by Independent Counsel, such Independent
Counsel shall be selected as provided in this Section 5.02(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either case, the party receiving the notice may, within
10 days after receipt thereof, deliver to the other a written objection to such
selection; provided that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Article 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a proper and timely objection is made, the
counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction (or, at Indemnitee’s
option pursuant to Section 6.01, an arbitration) has determined that such
objection is without merit. If, within 20 days after receipt by the Company of a
request for indemnification pursuant to Section 5.01(b), no Independent Counsel
shall have been selected and not objected to, either the Company or Indemnitee
may petition a court of competent jurisdiction (or, at Indemnitee’s option
pursuant to Section 6.01, an arbitration) for resolution of any objection which
shall have been made to the selection of Independent Counsel and/or for the
appointment of another person as Independent Counsel, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel. The Company agrees to pay the reasonable fees and
expenses of any Independent Counsel appointed pursuant to this Section and to
indemnify such person against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto except for gross negligence or willful misconduct.

 

(c) If it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.



--------------------------------------------------------------------------------

Section 5.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
is entitled to indemnification under this Agreement if Indemnitee has submitted
a request for indemnification in accordance with Section 5.01(b), and the
Company shall have the burdens of coming forward with evidence and of persuasion
to overcome that presumption.

 

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself create a presumption (i) that Indemnitee
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Company, (ii) that with respect to
any criminal Proceeding, Indemnitee had reasonable cause to believe that his
conduct was unlawful or (iii) that Indemnitee did not otherwise satisfy the
applicable standard of conduct to be indemnified pursuant to this Agreement.

 

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or other Enterprise, as applicable, including
financial statements, or on information supplied to Indemnitee by the officers
of such entity in the course of their duties, or on the advice of legal counsel
for such entity or on information or records given or reports made to such
entity by an independent certified public accountant, appraiser or other expert
selected with reasonable care by such entity. The provisions of this
Section 5.03(c) shall not be deemed to be exclusive or to limit in any way other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct to be indemnified pursuant to this Agreement.

 

(d) The knowledge or actions or failure to act of any other director, officer,
employee or agent of the Company or other Enterprise, as applicable, shall not
be imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

 

(e) If a determination as to Indemnitee’s entitlement to indemnification shall
not have been made pursuant to this Agreement within 60 days after the final
disposition of the matter that is the subject of the request for
indemnification, the requisite determination of entitlement to indemnification
shall be deemed to have been made in favor of Indemnitee, and Indemnitee shall
be entitled to such indemnification, absent a misstatement of a material fact in
the information provided by Indemnitee pursuant to Section 5.01(b) and
Section 5.02(a) or an omission of a material fact necessary in order to make the
information provided not misleading; provided that such 60-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making the determination in good faith requires such
additional time to obtain or evaluate any documentation or information relating
thereto.

 

ARTICLE 6

REMEDIES OF INDEMNITEE

 

Section 6.01. Adjudication or Arbitration. (a) Indemnitee shall be entitled to
an adjudication (by a court of competent jurisdiction or, at Indemnitee’s
option, through an arbitration conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association) of any
determination pursuant to Section 5.02 that Indemnitee is not entitled to
indemnification under this Agreement. Any such adjudication shall be conducted
in all respects as a de novo trial or arbitration on the merits, and any prior
adverse determination shall not be referred to or introduced into evidence,
create a presumption that Indemnitee is not entitled to indemnification or
advancement of expenses, be a defense or otherwise adversely affect Indemnitee.
In any such judicial proceeding or arbitration, the provisions of Section 5.03
(including the presumption in favor of Indemnitee and the burdens on the
Company) shall apply.

 

(b) Indemnitee shall also be entitled to an adjudication (by a court of
competent jurisdiction or, at Indemnitee’s option, through an arbitration as
described above) of any other disputes under this Agreement.

 

(c) If a determination shall have been made pursuant to Section 5.02 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 6.01, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.01(b) and Section 5.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading.



--------------------------------------------------------------------------------

(d) In connection with any judicial proceeding or arbitration commenced pursuant
to this Section 6.01, the Company shall not oppose Indemnitee’s right to seek
such adjudication, shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

 

ARTICLE 7

DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

 

Section 7.01. D&O Liability Insurance. (a) The Company shall obtain and maintain
a policy or policies of insurance (“D&O Liability Insurance”) with reputable
insurance companies providing liability insurance for directors of the Company
in their capacities as such (and for any capacity in which any director of the
Company serves any other Enterprise at the request of the Company), in respect
of acts or omissions occurring while serving in such capacity, on terms with
respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board prior to a Change in
Control.

 

(b) Indemnitee shall be covered by the Company’s D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director under
such policy or policies. The Company shall, promptly after receiving notice of a
Proceeding as to which Indemnitee is a party or a participant (as a witness or
otherwise), give notice of such Proceeding to the insurers under the Company’s
D&O Liability Insurance policies in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.

 

(c) Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the D&O Liability Insurance policies as in effect from time to time. The
Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Company’s certificate of incorporation or bylaws, any other
agreement, any vote of stockholders or resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under this Agreement,
it is the intent of the parties hereto that Indemnitee shall be entitled under
this Agreement to the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or otherwise shall not prevent the concurrent assertion or employment
of any other right or remedy.

 

Section 8.02. Subrogation, etc. (a) In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all actions necessary to secure such rights, including execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.

 

(b) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.



--------------------------------------------------------------------------------

(c) The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

 

Section 8.03. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on his
behalf, whether for Liabilities and/or Expenses in connection with a Proceeding
or other expenses relating to an indemnifiable event or transaction under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such action, suit or other proceeding in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such action, suit or
other proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

Section 8.04. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

 

Section 8.05. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

Section 8.06. Expenses. (a) The Company shall pay all costs and expenses
(including fees and expenses of counsel) incurred by the Company and Indemnitee
in connection with the preparation of this Agreement.

 

(b) The Company shall indemnify and hold Indemnitee harmless from any and all
costs and expenses (including fees and expenses of counsel) actually and
reasonably incurred by Indemnitee or on his behalf in seeking (whether through a
judicial proceeding or arbitration (including any appeal resulting therefrom) or
otherwise) to enforce any rights against the Company for indemnification or
advancement of expenses (whether under this Agreement or otherwise) or to
recover under any liability insurance policy maintained by any person for the
benefit of Indemnitee in connection with the performance of his duties for or on
behalf of the Company, in each case, whether or not Indemnitee is successful (in
whole or in part) with respect to his claims. The Company shall pay (or
reimburse Indemnitee for the payment of) any such costs or expenses within 20
days after receipt by the Company of a written request for the payment of such
amounts, which request may be delivered to the Company at such time or from time
to time as Indemnitee deems appropriate in his sole discretion (whether prior to
or after final disposition of any such matter). Indemnitee shall have no
obligation to reimburse any amounts paid by the Company pursuant to this
Section 8.06(b).

 

Section 8.07. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein. This Section 8.07 shall not be construed to limit
any other rights Indemnitee may have under the Company’s certificate of
incorporation or bylaws, applicable law or otherwise.

 

Section 8.08. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 8.09. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice



--------------------------------------------------------------------------------

or other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed or (c) if sent by facsimile transmission and fax
confirmation is received, on the next business day following the date on which
such facsimile transmission was sent. Addresses for notice to either party are
as shown on the signature page of this Agreement, or such other address as any
party shall have given by written notice to the other party as provided above.

 

Section 8.10. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.

 

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Company, by written agreement
in the form and substance reasonably satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

(c) The indemnification and advancement of expenses provided by this Agreement
shall continue as to a person who has ceased to be a director, officer, employee
or agent or is deceased and shall inure to the benefit of the heirs, executors,
administrators or other successors of the estate of such person.

 

Section 8.11. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.

 

Section 8.12. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01, the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Chancery Court and any court to which an appeal may be
taken in such action, suit or other proceeding (the “Delaware Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court for purposes of any action, suit or other proceeding arising
out of or in connection with this Agreement, (iii) waive any objection to the
laying of venue of any such action, suit or other proceeding in the Delaware
Court, and (iv) waive, and agree not to plead or to make, any claim that any
such action, suit or other proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

Section 8.13. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

 

Section 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

Section 8.15. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

FIRST DATA CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address: Facsimile: Attention: With a copy to: Address:
Facsimile: Attention: [INDEMNITEE]

 

--------------------------------------------------------------------------------

Address: Facsimile: With a copy to: Address: Facsimile: Attention: